Citation Nr: 1113353	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-25 346	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 4, 2005, for the award of service connection for Reiter's Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran/appellant had active military service in the United States Coast Guard from April 1983 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for Reiter's Syndrome and assigned an effective date of April 4, 2005.


FINDINGS OF FACT

1.  The appellant's original application for service connection for Reiter's Syndrome was received by VA on October 31, 2002.

2.  The appellant's claim for service connection for Reiter's Syndrome was denied in a rating decision issued in March 2004; the notice letter for that denial is dated March 22, 2004.

3.  The evidence of record includes a letter dated December 27, 2004, from a VA rheumatologist on VA letterhead that states that the appellant had Reiter's Syndrome while he was on active duty.  

4.  In February 2005, the RO received a written statement from the appellant's father-in-law stating that he had observed the appellant to have swollen joints in November 1986, December 1987, and December 1988; he further stated that the appellant had complained of pain and heat in his joints on those three occasions.

5.  The March 2004 rating action was not final because VA had notice of evidence pertinent to the claim for service connection for Reiter's Syndrome prior to the expiration of the appeal period on March 22, 2005.

6.  The June 2008 grant of the appellant's claim for service connection for Reiter's Syndrome was based in part on the December 2004 VA rheumatologist's opinion that the onset of the claimed disability occurred while the appellant was on active duty.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of October 31, 2002, but not earlier, for the grant of service connection for Reiter's Syndrome have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from his disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court), quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's claim addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

In adjudicating an appeal, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to an effective date earlier than April 4, 2005, for the award of service connection for Reiter's Syndrome.  The Veteran contends that he should be afforded an effective date of October 18, 2002, the date of his initial claim for Reiter's Syndrome.  Upon review of the record, the Veteran's initial claim for Reiter's Sydrome was actually received on October 31, 2002.  Although a private medical opinion was received by the RO on October 18, 2002.  This opinion did not address the Veteran's Reiter's Syndrome, but rather opined that the Veteran's bilateral wrist tendonitis and carpal tunnel syndrome were a direct result of the Veteran's VA vocational rehabiliation training.  Subsequently, on October 31, 2002, the Veteran filed his claim for Reiter's Syndrome.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The appellant's original application for service connection for Reiter's Syndrome was received by VA on October 31, 2002.  The claim was submitted on a VA Form 21-4138 that was dated October 28, 2002, by the appellant.  The RO subsequently denied the appellant's Reiter's syndrome claim in a rating decision issued in March 2004.  The bases for the denial were that Reiter's Sydrome was not mentioned in the appellant's service medical treatment records and that there was no other basis to establish a relationship to service.  The RO sent the appellant a notice letter about the denial of his Reiter's Syndrome claim on March 22, 2004.

Review of the evidence of record reveals a December 27, 2004 letter from a VA rheumatologist on VA letterhead that states that the appellant had Reiter's Syndrome while he was on active duty.  This VA physician had treated the appellant for Reiter's syndrome on November 29, 2004.  The physician added an addendum to the November 29th note on December 27, 2004.  In addition, the appellant's representative sent a copy of the VA rheumatologist's positive opinion letter to the RO in April 2005.

In February 2005, the RO received a written statement from the appellant's father-in-law stating that he had observed the appellant to have had swollen joints in November 1986, December 1987, and December 1988.  The appellant's father-in-law further stated that the appellant had complained of pain and heat in his joints on those three occasions.

The appellant's claim for service connection for Reiter's Syndrome was granted in a rating decision issued in June 2008.  That rating decision specifically references the December 2004 opinion rendered by the VA rheumatologist as evidence that supported the grant of service connection.  In addition, the hearing officer who issued the rating decision mentioned that the VA rheumatologist's opinions reflected awareness of the father-in-law's statement that he had observed the appellant's swollen joints and joint pain while he was on leave during active duty.

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  It is the RO's view that the March 2004 rating decision that denied the appellant's claim of entitlement to service connection for Reiter's Syndrome was final because he did not submit a Notice of Disagreement within the one-year delimiting date for filing an appeal (March 22, 2005).  However, the Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received after March 22, 2004, and before March 22, 2005, as well as the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.  

Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  Here, the Secretary can be deemed to have constructive knowledge of the VA physician's letter as per the holding in the Bell case, supra.  (In any case, the RO also had actual notice of the VA medical opinion as of April 2005.)  The VA rheumatologist's opinion that the appellant had Reiter's Syndrome while he was on active duty directly addressed the bases given for the denial of the claim by the RO in March 2004.

The RO also had actual notice prior to the end of the appeal period of a witness statement to the effect that the appellant had expressed in-service complaints of joint heat and pain as well as documentation of one person's actual observation of the swollen joints while the appellant was on active duty.  The Board notes that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Therefore, the written lay statement, received in February 2005, and prior to the expiration of the one-year appeal period, was pertinent evidence.

Therefore, the Board finds that the lay evidence received in February 2005, along with the positive VA medical opinion dated in December 2004, constituted new and material with regard to the Veteran's Reiter's Syndrome claim.  As such, the evidence should have been addressed as it was received within one year of the Veteran's claim for service connection for Reiter's Syndrome.  38 C.F.R. § 3.156(b); see Charles v. Shinseki, 587 F.3d. 1318, (Fed Cir. 2009), in which the Court cited to Muehl v. West, 13 Vet. App. 159, 161-162 (1999), which held that where new evidence was received within the appeal period, the RO's decision was not a final decision and the new evidence should have been considered in conjunction with the Veteran's claim.  See also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  The RO was required to readjudicate the Veteran's claim with consideration of this newly received evidence, but did not.  Consequently, the March 2004 rating decision is not final and binding on the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  See Myers v. Principi, 16 Vet. App 228 (2002).

Thus, if the evidence of service-incurred Reiter's Syndrome was received within the one-year appellate period for the March 2004 rating decision, it is to be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  As the Board finds that the evidence received within that one-year period was new and material and the claim remained open, the date of the claim would be the date of the original claim for service connection for Reiter's Syndrome received on October 31, 2002.

As the appellant has sought on appeal an effective date of the date he filed his original claim for service connection for Reiter's Syndrome and as the date of receipt of his original claim was October 31, 2002, this decision is a full grant with respect to the Veteran's claim for an effective date earlier than April 4, 2005, for service connection for Reiter's Syndrome. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER

Entitlement to an effective date of October 31, 2002, for the award of service connection for Reiter's Syndrome is granted.




____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


